United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                          July 15, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                 No. 03-51073
                               Summary Calendar



                           SAMUEL A. GURROLA,

                                                        Plaintiff-Appellant,

                                    versus

                  UNITED STATES OF AMERICA, ET AL.,

                                                                 Defendants,

                       UNITED STATES OF AMERICA,

                                                        Defendant-Appellee.



            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. EP-01-CV-335-DB


Before JONES, DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

           Samuel Gurrola appeals the denial of relief on his

Federal Tort Claims Act (FTCA) action, in which he alleged claims

of medical malpractice, invasion of privacy, failure to report an

assault, and the provision of medical care without obtaining

informed   consent.       He    asserts   that    the   Government     wrongly


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
appropriated Gurrola’s medical records and disseminated them to

third parties.     In the district court, he asked the court to stop

the defendants from engaging in these activities, and the district

court denied the motion.         This request was in the nature of a

request for an injunction, and the district court did not abuse its

discretion in denying the motion.              White v. Carlucci, 862 F.2d
1209, 1211 (5th Cir. 1989).       Gurrola is not entitled to relief on

his contention that the district court wrongly concluded that he

was authorized to receive medical care at an Army hospital.

           Gurrola contends that the district court should have

ordered the Government to turn over a document to him.                        The

district   court   did   not   abuse     its     discretion   in   denying    the

discovery request. See Moore v. Willis Indep. Sch. Dist., 233 F.3d
871, 876 (5th Cir. 2000).

           Gurrola   contends     that     the    district    court   erred   in

dismissing his malpractice claims as barred by the applicable two-

year limitations period.       He has not established that the district

court erred in dismissing his claims on these grounds.                        See

MacMillan v. United States, 46 F.3d 377, 381 (5th Cir. 1995);

Shanbaum v. United States, 32 F.3d 180, 182 (5th Cir. 1994).                  To

the extent that Gurrola’s motion for protective order and response

to the defendants’ motion for a summary judgment included an

implicit motion to amend his complaint to add other theories of

malpractice and other instances of assault and wrongdoing on behalf

of the Government, he has not shown that the district court abused

                                       2
its discretion in its implicit denial of those motions.     See Parish

v. Frazier, 195 F.3d 761, 764 (5th Cir. 1999).

          Gurrola contends that officers of the Government invaded

his privacy by conducting an illegal search and seizure, which

resulted in the removal of blood samples and a psychological

diagnosis of Gurrola.      This is a new theory of relief raised for

the first time on appeal, and this court will not consider it.     See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).

          Gurrola asserts that the doctors who treated him had a

duty under Texas law to inform the appropriate authorities of

assaults that Gurrola had suffered.         Texas state law does not

authorize a cause of action by the victim of such an assault

against the medical care providers, and the claim is therefore not

cognizable   under   the   FTCA.   See   TEX. HEALTH & SAFETY CODE ANN.

§ 161.132; Sanchez v. Rowe, 870 F.2d 291, 295 (5th Cir. 1989).

          Gurrola contends that the doctors who diagnosed his

psychological condition were required to advise him of the risks

involved in such medical care.     Because he has not established a

physician/patient relationship with those doctors, the district

court did not err in granting summary judgment.     See Fraire v. City

of Arlington, 957 F.2d 1268, 1273 (5th Cir. 1992); TEX. CIV. PRAC. &

REM. CODE §§ 74.001(a)(19), 74.101; Salas v. Gamboa, 760 S.W.2d 838,

840 n.1 (Tex. App. 1988).



                                   3
            Gurrola asserts that the district court erred in not

properly amending the caption of the case.        This assertion is

frivolous, and Gurrola has not established that he is entitled to

relief on this ground.    The judgment of the district court is thus

AFFIRMED.

            Gurrola has also moved to depose a government employee or

alternatively requests the court to compel the witness to submit an

affidavit.    This motion is DENIED.

            AFFIRMED; MOTION DENIED.




                                  4